Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 1 of 24




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) JOHN D. LEE, JR., as Special Administrator        )
  of the Estate of CALEB LEE, deceased,                 )
                                                        )
            Plaintiff,                                  )
                                                        )
  v.                                                    )       Case No. 19-CV-318-JED-JFJ
                                                        )
  (1) TURN KEY HEALTH CLINICS, LLC,                     )        Jury Trial Demanded
  (2) WILLIAM COOPER, D.O.,                             )
  (3) JAMES CONSTANZER, APRN,                           )       Attorney Lien Claimed
  (4) HOLLY MARTIN, APRN,                               )
  (5) VIC REGALADO, in his official capacity,           )
                                                        )
            Defendants.                                 )

                                            COMPLAINT

            COMES NOW, John D. Lee, Jr. (“Plaintiff”), as the Special Administrator of the Estate of

   Caleb Lee (“Caleb”), deceased, and for his causes of action against the above-named Defendants,

   alleges and states the following:

                             PARTIES, JURISDICTION AND VENUE

       1.   Plaintiff is a citizen of Oklahoma and the duly-appointed Special Administrator of the

  Estate of Caleb. Plaintiff was also Caleb’s father. The survival causes of action in this matter are

  based on violations of Caleb’s rights under the Fourteenth Amendment to the United States

  Constitution under Oklahoma law.

       2.   Defendant Turn Key Health Clinics, LLC (“Turn Key”) is an Oklahoma limited liability

  company doing business in Tulsa County, Oklahoma. Turn Key is a private correctional health

  care company that contracts with counties, including, during the pertinent timeframe, Tulsa

  County, to provide medical professional staffing, supervision and care in county jails. Turn Key

  was at all times relevant hereto responsible, in part, for providing medical services, supervision and

  medication to Caleb while he was in the custody of the Tulsa County Sheriff’s Office (“TCSO”).
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 2 of 24




  Turn Key was additionally responsible, in part, for creating, implementing and maintaining

  policies, practices and protocols that govern the provision of medical and mental health care to

  inmates at the Tulsa County Jail, and for training and supervising its employees. Turn Key was,

  at all times relevant hereto, endowed by Tulsa County with powers or functions governmental in

  nature, such that Turn Key became an agency or instrumentality of the State and subject to its

  constitutional limitations.

    3.   Defendant William Cooper, D.O. (“Dr. Cooper”) was at all times relevant hereto, an

  employee and/or agent of Turn Key/TCSO, who was, in part, responsible for overseeing Caleb’s

  health and well-being, and assuring that Caleb’s medical/mental health needs were met, during

  the time he was in the custody of TCSO. At all times pertinent, Dr. Cooper was acting within the

  scope of his employment and under color of State law. Dr. Cooper is being sued in his individual

  capacity.

    4.   Defendant James Constanzer, APRN (“Nurse Practitioner Constanzer”), was, at all times

  relevant hereto, an employee and/or agent of Turn Key/TCSO, who was, in part, responsible for

  overseeing Caleb’s health and well-being, and assuring that Caleb’s medical/mental health needs

  were met, during the time he was in the custody of TCSO. At all times pertinent, Nurse

  Practitioner Constanzer was acting within the scope of his employment and under color of State

  law. Nurse Practitioner Constanzer is being sued in his individual capacity.

    5.   Defendant Holly Martin, APRN (“Nurse Practitioner Martin”), was, at all times relevant

  hereto, an employee and/or agent of Turn Key/TCSO, who was, in part, responsible for

  overseeing Caleb’s health and well-being, and assuring that Caleb’s medical/mental health needs

  were met, during the time he was in the custody of TCSO. At all times pertinent, Nurse

  Practitioner Martin was acting within the scope of her employment and under color of State law.

  Nurse Practitioner Martin is being sued in his individual capacity.

                                                   2
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 3 of 24




    6.     Defendant Vic Regalado (“Sheriff Regalado” or “Defendant Regalado”) is the Sheriff of

  Tulsa County, Oklahoma, residing in Tulsa County, Oklahoma and acting under color of State

  law. Sheriff Regalado is sued purely in his official capacity. It is well-established, as a matter of

  Tenth Circuit authority, that a § 1983 claim against a county sheriff in his official capacity “is the

  same as bringing a suit against the county.” Martinez v. Beggs, 563 F.3d 1082, 1091 (10th Cir. 2009).

  See also Porro v. Barnes, 624 F.3d 1322, 1328 (10th Cir. 2010); Bame v. Iron Cnty., 566 F. App'x 731,

  737 (10th Cir. 2014). Thus, in suing Sheriff Regalado in his official capacity, Plaintiff has brought

  suit against the County/TCSO. Tulsa County/TCSO is ultimately responsible for the well-being,

  including the health and safety, of inmates housed at the Tulsa County Jail.

    7.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343 to secure protection

  of and to redress deprivations of rights secured by the Fourteenth Amendment to the United States

  Constitution as enforced by 42 U.S.C. § 1983, which provides for the protection of all persons in

  their civil rights and the redress of deprivation of rights under color of law.

    8.     The jurisdiction of this Court is also invoked under 28 U.S.C. § 1331 to resolve a

  controversy arising under the Constitution and laws of the United States, particularly the

  Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

    9.     This Court has supplemental jurisdiction over the state law claims asserted herein pursuant

  to 28 U.S.C. § 1367, since the claims form part of the same case or controversy arising under the

  United States Constitution and federal law.

    10.    Prior to bringing this Complaint, Plaintiff complied with the tort claim notice provisions of

  the Oklahoma Government Tort Claim Act (“GTCA”), 51 O.S. § 151, et seq., by notifying

  Defendants of his intent to file state law claims in connection with the events and injuries described

  herein. The GTCA process has been exhausted. This action is timely brought pursuant to 51 O.S.

  § 157.
                                                     3
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 4 of 24




    11.   Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the events or

  omissions giving rise to Plaintiff’s claims occurred in this District.

                                      STATEMENT OF FACTS

    12.   Paragraphs 1-11 are incorporated herein by reference.

    A. Facts Specific to Caleb

    13.   Caleb was booked into the Tulsa County Jail on September 8, 2017.

    14.   During the book-in process, on September 8, Turn Key nurse Jessica Mobley, LPN (“Nurse

  Mobley”), filled out an Intake Screening form. Pertinently, the Intake Screening form indicates

  that Caleb had been treated at a “methadone clinic” just two days prior, on September 6, 2017,

  the date of his arrest. During the intake screening process, Nurse Mobley further documented that

  Caleb: (A) took 140mg of methadone “daily”, with his last dose taken “48 hours ago”; (B) had a

  history of heroin abuse; (C) had used methadone for the preceding three (3) years; (D) suffered from

  “cardiac disease”; (E) had been admitted for inpatient treatment at a methadone clinic within the

  previous 2 days; (F) had high blood pressure; (G) was experiencing withdrawal symptoms; (H) had

  a history of withdrawal seizures; and (I) had previously attempted suicide.

    15.   Yet, despite Caleb’s serious and deeply concerning medical and mental health history,

  including present opioid withdrawal, Nurse Mobley determined that Caleb did not need to be

  referred to a medical or mental health professional. Nurse Mobley further medically cleared Caleb

  for housing in the Jail’s general population.

    16.    As early as the morning of September 9, 2017, Caleb reported to medical staff (Turn Key

  nurse Terri Taylor) that he was experiencing hallucinations that were causing him “significant

  distress or impaired functioning”. Caleb additionally stated to Nurse Taylor that he had been on

  methadone and had a heavy heroin habit of one gram every night. Nurse Taylor set a “high



                                                      4
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 5 of 24




  priority” appointment for Caleb with a mental health professional. However, for unknown

  reasons, that appointment was “deleted” from the schedule by Turn Key psychologist, Alicia Irvin.

    17.   By the night of September 9, Caleb was experiencing nausea, a runny nose, moist palms,

  achy bones and goosebumps, all symptoms of opioid withdrawal.

    18.   By the morning of September 10, Caleb was having observable tremors. He was plainly

  and obviously in the throes of opioid withdrawal. He was also experiencing Stage 2 hypertension.

    19.   Caleb continued to exhibit obvious, documented and serious symptoms of a serious medical

  condition for days, with his symptoms worsening by the day. On September 11, he continued to

  have Stage 2 hypertension, and his high blood pressure was uncontrolled.

    20.   On September 12, at around 10:30 p.m., Caleb communicated to Turn Key nurse Casey

  Combs that he was feeling suicidal. His hypertension increased to levels of 160/61 and 151/94.

    21.   On September 13, 2017, at around 10:30 a.m., Caleb had an encounter with Turn Key

  employee Theresa Hall, LPC.         Ms. Hall noted that Caleb presented with “anxiety and

  psychomotor agitation” and that his “face was shaking confused….”

    22.   At around 10:00 p.m. on September 13, Caleb again informed Nurse Combs that he was

  suicidal.

    23.   On September 14, at approximately 6:00 a.m., nurse Jesse Misthaven reported that Caleb’s

  skin was “cool”, “pale” and “diaphoretic”. Nurse Misthaven additionally observed that Caleb had

  not been eating due to nausea and vomiting.

    24.   By the morning of September 18, Caleb’s condition was obviously dire and emergent. As

  charted by purported mental health professional, Rob True, Caleb had continued to refuse meals.

  Mr. True also noted that Caleb “appeared to be responding to internal stimuli.” According to

  True, Caleb stated "I'm waiting for this guy in front of me to move so I can watch the movie", but

  there was no “guy” or “movie” in the cell. In reality, Caleb was staring at a blank cell wall. True

                                                  5
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 6 of 24




  opined that Caleb had “dysphoric mood and bizarre affect.” True diagnosed Caleb with

  “psychosis.”

    25.   In addition, Caleb’s hypertension had reached nearly a crisis level (170/88) and his pulse

  rose to levels of 134 beats per minute.

    26.   Caleb’s onset of hallucinations and abnormal vital signs were clear signals that there was

  an underlying and emergent medical condition beyond opioid withdrawal.

    27.   During the early afternoon of September 18, Caleb was seen by Turn Key psychiatrist,

  Jawaun Lewis, D.O. (“Dr. Lewis”). Dr. Lewis summarized his meeting with Caleb as follows:

          [Caleb] has not ate [sic] since Saturday, spoke with therapist and security...this is day ten
          of admission has a history of opioids and methadone … I cannot find any prior mental
          health history at this time concern may be a protracted detox? [Caleb] visibly shakes
          and is delusional . …Therapist and security concerned about deteriorating
          status. Will send to medical for emergent eval[uation].

  (emphasis added). Dr. Lewis described Caleb’s condition as “severe” and opined that his

  “adaptive functioning” was in decline.

    28.   Thus, by September 18, it was plainly obvious, even to the layperson security staff, that

  Caleb was deteriorating. He had not eaten for days, had extremely high blood pressure and was

  visibly shaking and hallucinating. Caleb had been in Jail for ten (10) days and his condition was

  only getting worse. Dr. Lewis was concerned enough to characterize the situation as “emergent.”

    29.   However, Caleb was not sent to the hospital nor seen by a physician on an emergent basis.

  Indeed, and in deliberate indifference to his serious medical needs, Caleb was never seen by a

  physician during his detention at the Jail.

    30.   At around 2:45 p.m. that afternoon, Caleb was seen by an “APRN”, Defendant James

  Constanzer (“Nurse Practitioner Constanzer”). As documented by Nurse Practitioner Constanzer,

  Caleb had no “underlying mental health condition to contribute to [his observed] psychosis”

  Constanzer noted “symptoms of delirium”. More specifically, according to Constanzer, Caleb
                                                   6
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 7 of 24




  believed he was on a boat or ship speaking to his attorney and that there were chemicals

  in his food. Moreover, Constanzer charted Caleb’s “tachycardia” and visible tremors. He

  still had Stage 2 hypertension.

    31.   Despite all of these concerning signs of Caleb’s emergent need for evaluation and treatment

  by a physician, which strongly indicated an urgent medical condition beyond opioid withdrawal,

  Constanzer opined that Caleb’s prognosis was “good.” In deliberate indifference to Caleb’s serious

  and obvious medical needs, Nurse Practitioner Constanzer did not send him to a hospital or even

  refer him to a physician. Even more troubling, Nurse Practitioner Constanzer never saw Caleb

  again after September 18, and cancelled numerous appointments to see Caleb, including an

  “urgent referral” on September 20.

    32.   Because delirium and psychosis are rare symptoms of opioid withdrawal, Caleb’s

  continuing psychosis, hypertension and tachycardia, ten (10) days after he arrived at the Jail (and

  twelve (12) days after he last took any methadone), were clear signs of an obvious medical

  emergency. Nurse Practitioner Constanzer’s failure to treat Caleb’s condition as emergent, and

  his decision to keep Caleb at the Jail, rather than refer him for immediate evaluation by a physician

  or transport him to a hospital, constitutes deliberate indifference to a serious medical need.

    33.   In the days after September 18, Caleb continued to display clear and obvious signs of an

  emergent and declining mental and physical state. His hypertension was never brought under

  control and his acute psychosis and delirium persisted.

    34.   At around 6:45 p.m. on September 20, 2017, Caleb was observed screaming “Get away!

  Get away!” in his cell. Turn Key/Jail nurse Charity Chumley charted an increase in “paranoia”,

  “agitations” and “hallucinations”. Particularly, as stated in Nurse Chumley’s note, Caleb was again

  having visual hallucinations, believing that another woman was in the cell who was not, in fact,



                                                   7
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 8 of 24




  there. Apparently, Caleb was screaming at his hallucination. Caleb’s “outburst” was also observed

  by the Jail’s Health Services Administrator (“HSA”).

    35.   Nurse Chumley’s September 20 note also indicates that Defendant William Cooper, D.O.

  (“Dr. Cooper”) was notified of Caleb’s increase in “paranoia”, “agitations” and

  “hallucinations”. Nonetheless, Dr. Cooper never saw Caleb or made any effort to evaluate

  him despite the obvious and emergent need.            On the contrary, Dr. Cooper cancelled an

  appointment to evaluate Caleb, set by Nurse Chumley, on September 20. Dr. Cooper did not

  even order that Caleb’s vital signs be taken despite his persistent hypertension and tachycardia.

  And Caleb’s vitals were not taken on September 19, 20 or 21. Dr. Cooper had knowledge that

  Caleb was at substantial risk of harm and utterly disregarded that risk. Dr. Cooper was deliberately

  indifferent to Caleb’s serious medical needs.

    36.    The next day, September 21, at approximately 10:20 a.m., Turn Key nurse “S.

  Shingleton” noted that Caleb was still having visual hallucinations of a “movie” that was not real.

  Once again, Caleb’s vital signs were not taken.

    37.    On the morning of September 22, at around 9:30 a.m., Caleb complained to Nurse

  Shingleton of pain of 10 on a scale from 1 to 10. On information and belief, Caleb was

  experiencing chest pain which was a medical emergency requiring transport to the hospital. This

  significant change in Caleb’s condition was completely ignored. He received no treatment,

  assessment or evaluation with respect to sudden and extreme increase in pain. Nurse Shingleton

  also charted that Caleb has refused his last five (5) meals. Caleb’s vital signs remained abnormal,

  with tachycardia and Stage 2 hypertension noted.

    38.   At 9:56 a.m. on September 22, 2017, despite Caleb’s continuing, serious and grave

  condition, Nurse Practitioner Constanzer decided to discharge Caleb from the medical unit, with

  a plan to follow up with him in “7 days”. Nurse Practitioner Constanzer did not actually see Caleb

                                                    8
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 9 of 24




  before discharging him from the medical unit, and Caleb was never assessed by a physician.

  Constranzer ignored and utterly disregarded Caleb’s reported and excessive increase in pain and

  refusal of meals before discharging him from the medical unit. Nurse Practitioner Constanzer’s

  decision to discharge Caleb from the medical unit under these circumstances constitutes deliberate

  indifference to his serious medical needs.

    39.   On information and belief, Caleb continued to experience pain, delirium, hallucinations,

  hypertension and tachycardia on September 23, 2017 while housed in a general population cell.

  On information and belief, detention and medical staff were deliberately indifferent to these serious

  medical needs.

    40.   On the morning of September 24, 2017, at approximately 9:50 a.m., a “medical

  emergency” was called by TCSO detention staff in F-Pod (F-21), due to Caleb’s frantic complaints

  of chest pain and seeming inability to stand or walk. Nurse Shingleton responded to the medical

  emergency.

    41.   When Nurse Shingleton arrived on unit, Caleb was on the floor, diaphoretic and confused.

  He was complaining about chest pain. Nurse Shingleton and “Nurse Reese, LPN” attempted to

  “walk” Caleb to the gurney. According to Nurse Shingleton, Caleb began causing a disturbance

  and acting erratically when TCSO detention staff put Caleb down on the floor and handcuffed

  him. The detention officers allegedly walked Caleb to the medical unit in handcuffs. As charted

  by Nurse Shingleton, “[w]hen [Caleb] arrived in medical, [he] sat down in chair and became very

  pale and started foaming at the mouth and had a seizure that lasted approximately 10 seconds.”

  According to Shingleton, Caleb was “uncuffed and was layed [sic.] on the floor as soon as the

  seizure began.” His pulse was weak. His respirations were shallow. EMSA was called.

    42.   When EMSA arrived, it was observed that there was a Jail “physician on the scene”,

  believed to be Holly Martin, APRN (“Nurse Practitioner Martin”), but that this “physician on

                                                   9
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 10 of 24




   scene” merely stood by Caleb’s head and did “not offer any treatment help”. Turn

   Key/TCSO had no medication available to stop the seizure and Nurse Practitioner Martin

   provided no assistance to the EMSA personnel in stopping or treating the seizure. Nurse

   Practitioner Martin’s failure and refusal to provide any treatment or medical assistance under the

   circumstances constitutes deliberate indifference to Caleb’s serious medical needs.

     43.   Caleb was taken to OSU Medical Center, where he was pronounced dead at 11:25 a.m.

   The impression was that Caleb died from a cardiopulmonary arrest with noted gastrointestinal

   bleeding. He was just twenty-five years old.

     B. The Jail's Unconstitutional Health Care Delivery System / Policies and
        Customs

     44.      The deliberate indifference to Caleb's serious medical needs, his mental health and his

   safety, as summarized supra, was in furtherance of and consistent with: a) policies, customs, and/or

   practices which TCSO promulgated, created, implemented or possessed responsibility for the

   continued operation of; and b) policies, customs, and/or practices which Turn Key developed

   and/or had responsibility for implementing.

     45.      There are longstanding, systemic deficiencies in the medical and mental health care

   provided to inmates at the Tulsa County Jail. Both Sheriff Regalado and Former Sheriff Stanley

   Glanz have long known of these systemic deficiencies and the substantial risks they pose to inmates

   like Caleb but failed to take reasonable steps to alleviate those deficiencies and risks.

     46.      For instance, in 2007, the NCCHC, a corrections health accreditation body, conducted

   an on-site audit of the Jail's health services program. At the conclusion of the audit, NCCHC

   auditors reported serious and systemic deficiencies in the care provided to inmates, including

   failure to perform mental health screenings, failure to fully complete mental health treatment plans,

   failure to triage sick calls, failure to conduct quality assurance studies, and failure to address health

                                                      10
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 11 of 24




   care needs in a timely manner. NCCHC made these findings of deficient care despite Former

   Sheriff Glanz's/TCSO's efforts to defraud the auditors by concealing information and falsifying

   medical records and charts.

    47.      Former Sheriff Glanz failed to change or improve any health care policies or practices

   in response to NCCHC's findings.

    48.      There is a long-standing failure to secure adequate mental health care, and to properly

   classify and protect inmates with obvious and serious mental health needs. For example, in 2009,

   TCSO was cited by the Oklahoma State Department of Health for violation of the Oklahoma Jail

   Standards in connection with the suicide death of an inmate with schizophrenia.

    49.      In August of 2009, the American Correctional Association ("ACA") conducted a "mock

   audit" of the Jail.   The ACA's mock audit revealed that the Jail was non-compliant with

   "mandatory health standards" and "substantial changes" were suggested. Based on these identified

   and known "deficiencies" in the health delivery system at the Jail, the Jail Administrator sought

   input and recommendations from Elizabeth Gondles, Ph.D. ("Dr. Gondles"). Dr. Gondles was

   associated with the ACA as its medical director or medical liaison. After reviewing pertinent

   documents, touring the Jail and interviewing medical and correctional personnel, on October 9,

   2009, Dr. Gondles generated a Report, entitled "Health Care Delivery Technical Assistance"

   (hereinafter, "Gondles Report"). The Gondles Report was provided to the Jail Administrator,

   Michelle Robinette. As part of her Report, Dr. Gondles identified numerous "issues" with the Jail's

   health care system, as implemented by the Jail's former medical provider, CHC. After receiving

   the Gondles Report, Chief Robinette held a conference -- to discuss the Report -- with the

   Undersheriff, Administrative Captain and CHC/CHM.

    50.      Among the issues identified by Dr. Gondles, as outlined in her Report, were: (a)

   understaffing of medical personnel due to CHM misreporting the average daily inmate population;

                                                   11
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 12 of 24




   (b) deficiencies in "doctor/PA coverage"; (c) a lack of health services oversight and supervision; (d)

   failure to provide new health staff with formal training; (e) delays in inmates receiving necessary

   medication; (g) nurses failing to document the delivery of health services; (h) systemic nursing

   shortages; (h) failure to provide timely health appraisals to inmates; and (i) 313 health-related

   grievances within the past 12 months. Dr. Gondles concluded that "[m]any of the health service

   delivery issues outlined in this report are a result of the lack of understanding of correctional

   healthcare issues by jail administration and contract oversight and monitoring of the private

   provider." Based on her findings, Dr. Gondles "strongly suggest[ed] that the Jail Administrator

   establish a central Office Bureau of Health Services" to be staffed by a TCSO-employed Health

   Services Director ("HSD"). According to Dr. Gondles, without such an HSD in place, TCSO

   could not properly monitor the competency of the Jail's health staff or the adequacy of the health

   care delivery system.

     51.      Nonetheless, TCSO leadership chose not to follow Dr. Gondles' recommendations.

   TCSO did not establish a central Office Bureau of Health Services nor hire the "HSD" as

   recommended. Id.

     52.      On October 28, 2010, Assistant District Attorney Andrea Wyrick wrote an email to Josh

   Turley, TCSO's "Risk Manager". In the email, Ms. Wyrick voiced concerns about whether the

   Jail's medical provider, Defendant CHMO, a subsidiary of CHC, was complying with its contract.

   Ms. Wyrick further made an ominous prognosis: "This is very serious, especially in light of the

   three cases we have now - what else will be coming? It is one thing to say we have a contract ... to

   cover medical services‚ it is another issue to ignore any and all signs we receive of possible [medical]

   issues or violations of our agreement with [CHC] for [health] services in the jail. The bottom line

   is, the Sheriff is statutorily obligated to provide medical services."



                                                      12
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 13 of 24




    53.      NCCHC conducted a second audit of the Jail's health services program in 2010. After

   the audit was completed, the NCCHC placed the Tulsa County Jail on probation.

    54.      NCCHC once again found numerous serious deficiencies with the health services

   program. As part of the final 2010 Report, NCCHC found, inter alia, as follows: "The [Quality

   Assurance] multidisciplinary committee does not identify problems, implement and monitor

   corrective action, nor study its effectiveness"; "There have been several inmate deaths in the past

   year”; The clinical mortality reviews were poorly performed"; "The responsible physician does not

   document his review of the RN's health assessments"; "the responsible physician does not conduct

   clinical chart reviews to determine if clinically appropriate care is ordered and implemented by

   attending health staff"; “diagnostic tests and specialty consultations are not completed in a timely

   manner and are not ordered by the physician"; "if changes in treatment are indicated, the changes

   are not implemented"; "When a patient returns from an emergency room, the physician does not

   see the patient, does not review the ER discharge orders, and does not issue follow-up orders as

   clinically needed"; and "potentially suicidal inmates [are not] checked irregularly, not to exceed 15

   minutes between checks. Training for custody staff has been limited. Follow up with the suicidal

   inmate has been poor."

    55.      Former Sheriff Glanz only read the first two or three pages of the 2010 NCCHC Report.

   Former Sheriff Glanz is unaware of any policies or practices changing at the Jail in response to

   2010 NCCHC Report.

    56.      Over a period of many years, Tammy Harrington, R.N., former Director of Nursing at

   the Jail, observed and documented many concerning deficiencies in the delivery of health care

   services to inmates. The deficiencies observed and documented by Director Harrington include:

   chronic failure to triage inmates' requests for medical and mental health assistance; a chronic lack



                                                    13
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 14 of 24




   of supervision of clinical staff; and repeated failures of medical staff to alleviate known and

   significant deficiencies in the health services program at the Jail.

    57.      On September 29, 2011, the U.S. Department of Homeland Security's Office of Civil

   Rights and Civil Liberties ("CRCL") reported its findings in connection with an audit of the Jail's

   medical system - pertaining to U.S. Immigration and Customs Enforcement ("ICE") detainees --

   as follows: "CRCL found a prevailing attitude among clinic staff of indifference"; "Nurses are

   undertrained. Not documenting or evaluating patients properly."; "Found one case clearly

   demonstrates a lack of training, perforated appendix due to lack of training and supervision";

   "Found two detainees with clear mental/medical problems that have not seen a doctor.";

   "[Detainee] has not received his medication despite the fact that detainee stated was on meds at

   intake"; "TCSO medical clinic is using a homegrown system of records that 'fails to utilize what

   we have learned in the past 20 years".

    58.      Director Harrington did not observe any meaningful changes in health care policies or

   practices at the Jail after the ICE-CRCL Report was issued.

    59.      On the contrary, less than 30 days later the ICE-CRCL Report was issued, on October

   27, 2011 another inmate, Elliott Earl Williams, died at the Jail as a result of truly inhumane

   treatment and reckless medical neglect which defies any standard of human decency. A federal

   jury has since entered a verdict holding Sheriff Regalado liable in his official capacity for the

   unconstitutional treatment of Mr. Williams.

    60.      In the wake of the Williams death, which was fully investigated by TCSO, Former

   Sheriff Glanz made no meaningful improvements to the medical system. This is evidenced by the

   fact that yet another inmate, Gregory Brown, died due to grossly deficient care just months after

   Mr. Williams.



                                                     14
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 15 of 24




     61.      On November 18, 2011 AMS-Roemer, the Jail's own retained medical auditor, issued

   its Report to Former Sheriff Glanz finding multiple deficiencies with the Jail's medical delivery

   system, including "[documented] deviations [from protocols which] increase the potential for

   preventable morbidity and mortality." AMS-Roemer specifically commented on no less than six

   (6) inmate deaths, finding deficiencies in the care provided to each.

     62.      It is clear that Former Sheriff Glanz did little, if anything, to address the systemic

   problems identified in the November 2011 AMS-Roemer Report, as AMS-Roemer continued to

   find serious deficiencies in the delivery of care at the Jail. For instance, as part of a 2012 Corrective

   Action Review, AMS-Roemer found "[d]elays for medical staff and providers to get access to

   inmates," "[n]o sense of urgency attitude to see patients, or have patients seen by providers," failure

   to follow NCCHC guidelines "to get patients to providers," and "[n]ot enough training or

   supervision of nursing staff."

     63.      In November 2013, BOCC/TCSO/Former Sheriff Glanz retained Armor Correctional

   Health Services, Inc. (“Armor”) as its private medical provider. However, this step did not alleviate

   the constitutional deficiencies with the medical system. Medical staff was still undertrained and

   inadequately supervised and inmates were still denied timely and sufficient medical attention. Bad

   medical and mental health outcomes persisted due to inadequate supervision and training of

   medical staff, and due to the contractual relationship between BOCC/TCSO/Former Sheriff

   Glanz and ARMOR (which provided financial disincentives for the transfer of inmates in need of

   care from an outside facility).

     64.      In February 2015 an auditor/nurse hired by Tulsa County/TCSO, Angela Mariani,

   issued a report focused on widespread failures by ARMOR to abide by its $5 million annual

   contract with the County. Mariani also wrote three (3) memos notifying TCSO that ARMOR

   failed to staff various medical positions in the Jail and recommending that the county withhold

                                                      15
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 16 of 24




   more than $35,000 in payments. Her report shows that Jail medical staff often failed to respond

   to inmates' medical needs and that ARMOR failed to employ enough nurses and left top

   administrative positions unfilled for months. Meanwhile, medical staff did not report serious

   incidents including inmates receiving the wrong medication and a staff member showing up "under

   the influence."

    65.      In 2016, the County/Sheriff Regalado retained Turn Key as the Jail’s medical

   contractor. Turn Key’s CEO, Flint Junod, was Armor’s Vice President of the Jail’s region during

   Armor’s tenure as the Jail’s private medical provider and he was aware of deficiencies in the

   medical care provided at the Jail prior to and at the time Turn Key was retained.

    66.     For a time in recent years, Defendant Turn Key was the largest private medical care

  provider to county jails in the state. Turn Key used its political connections to obtain contracts in

  a number of counties, including Tulsa County, Muskogee County, Garfield County and Creek

  County.

    67.     To achieve net profits, Turn Key implemented policies, procedures, customs, or practices

  to reduce the cost of providing medical and mental health care service in a manner that would

  maintain or increase its profit margin.

    68.     There are no provisions in Turn Key’s contract creating or establishing any mandatory

  minimum expenditure for the provision of Healthcare Services. Turn Key’s contract incentivizes

  cost-cutting measures in the delivery of medical and mental health care service at the Jail to benefit

  Turn Key’s investors in a manner that deprives inmates at the Jail from receiving adequate medical

  care.

    69.     These policies or practices include, but are not limited to the following:

              a. chronic reliance on lower-level providers e.g., practical nurses instead of nurses or

                     physicians, to make threshold decisions regarding care or elevating care;

                                                     16
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 17 of 24




              b. chronic understaffing that impairs the ability of existing staff to complete

                    contracted tasks in a timely manner;

              c. chronic understaffing that prevents Turn Key from timely responding to inmate

                    requests for mental health care;

              d. absence of accountability in the administration of physician prescribed

                    medication; and

              e. Underutilization of diagnostic techniques and technologies (x-rays, ultrasounds,

                    MRI, etc.)

    70.    Turn Key also has a policy, practice or custom of understaffing county jails, including the

   Tulsa County Jail, with undertrained and underqualified medical personnel who are ill-equipped

   to evaluate, assess, supervise, monitor or treat inmates, like Caleb, with complex and serious

   medical needs.

    71.    Turn Key has no protocol or clear policy with respect to the medical monitoring and care

   of inmates with complex or serious medical needs, and provides no guidance to its medical staff

   regarding the appropriate standards of care with respect to inmates with complex or serious

   medical needs.

    72.    Turn Key’s inadequate or non-existent policies and customs were a moving force behind

   the constitutional violations and injuries alleged herein.

    73.    Turn Key’s corporate policies, practices and customs as described supra, have resulted in

   deaths or negative medical outcomes in numerous cases, in addition to Caleb’s.

    74.    For instance, in June 2016, a nurse who worked for Turn Key at the Garfield County Jail

   allegedly did nothing to intervene while a hallucinating man was kept in a restraint chair for more

   than 48 hours. That man, Anthony Huff, ultimately died restrained in the chair.


                                                       17
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 18 of 24




    75.    An El Reno man died in 2016 after being found naked, unconscious and covered in his

   own waste in a cell at the Canadian County Detention Center, while ostensibly under the care of

   Turn Key medical staff. The Office of the Chief Medical Examiner found the man had

   experienced a seizure in the days before his death.

    76.    A man in the Creek County Jail, also under the purported “care” of Turn Key, died in

   September 2016 from a blood clot in his lungs after his repeated complaints -- over several days --

   of breathing problems were disregarded by responsible staff, and he lost consciousness.

    77.    Another man, Michael Edwin Smith, encountered deliberate indifference to his serious

   medical needs at the Muskogee County Jail in the summer of 2016.                Mr. Smith became

   permanently paralyzed when the jail staff failed to provide him medical treatment after he

   repeatedly complained of severe pain in his back and chest, as well as numbness and tingling. Smith

   claims that cancer spread to his spine, causing a dangerous spinal compression, a condition that

   can cause permanent paralysis if left untreated. Smith asserts that he told the Turn Key-employed

   physician at the jail that he was paralyzed, but the physician laughed at Smith and told him he was

   faking. For a week before he was able to bond out of the jail, Smith was kept in an isolation cell on

   his back, paralyzed, unable to walk, bathe himself or use the bathroom on his own. He lay in his

   own urine and feces because the jail staff told Smith he was faking paralysis and refused to help

   him.

    78.    In November of 2016, Muskogee County Jail and Turn Key staff disregarded, for days,

   the complaints and medical history of inmate James Douglas Buchanan. As noted by Clinton

   Baird, M.D., a spinal surgeon,

                  [Mr. Buchanan] is a 54-year-old gentleman who had a very complicated
                  history… [H]e was involved in being struck by a car while riding bicycle
                  several weeks ago. … He ended up finding himself in jail and it was
                  during this time in jail that he had very significant clinical
                  deterioration in his neurologic status. [I]t is obvious that he

                                                    18
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 19 of 24




                   likely developed the beginnings of cervical epidural                      abscess
                   infection in result of his critical illness [and] hospitalization,        but then
                   while in jail, he deteriorated significantly and his                      clinical
                   deterioration went unrecognized and untreated until                       he was
                   nearly completely quadriplegic.

   (emphasis added).

     79.    TCSO and the County were on notice that the medical care and supervision provided by

   Turn Key and the detention staff was wholly inadequate and placed inmates like Caleb at excessive

   risk of harm. However, TCSO and the County failed to alleviate the known and obvious risks in

   deliberate indifference to the rights of inmates like Caleb.

     80.    Turn Key has maintained a custom of inadequate medical care at a corporate level which

   poses excessive risks to the health and safety of inmates like Caleb.

     81.    In addition, TCSO has utterly failed to train its detention staff in how to properly care for

   or supervise inmates, like Caleb, with complex or serious medical needs, with deliberate

   indifference to the health and safety of those inmates.

     82.    TCSO’s failure to train and supervise Jail staff was admitted in 2018, the year following

   Caleb’s death, by the TCSO Jail Administrator, who sent an email to Jail supervisors concerning

   Jail staff’s many failures, in which he concludes: “What I see now is either people don’t have the

   abilities to complete or excel in their positions which means we as a whole have failed. We either

   didn’t train them, we didn’t challenge them, we didn’t hold them accountable (which doesn’t

   always mean discipline)....”

     ABSENCE OF FEDERALISM BAR TO MONELL CLAIM AGAINST TURN
                               KEY

     83.    The federalism concern that compelled the Monell Court to erect a bar against respondeat

   superior liability for § 1983 claims against municipal entities has no application to Turn Key, a

   private entity. See e.g., Shields v. Illinois Dept. of Corrections, 746 F.3d 782, 795 (7th Cir. 2014) (“[A]

                                                       19
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 20 of 24




   new approach may be needed for whether corporations should be insulated from respondeat superior

   liability under § 1983.”).

                                        CAUSES OF ACTION

                                                    I.

                  VIOLATION OF THE FOURTEENTH AMENDMENT TO THE
                       CONSTITUTION OF THE UNITED STATES
                                 (42 U.S.C. § 1983)

     84.    Paragraphs 1-83 are incorporated herein by reference.

     A.    Underlying Violations of Constitutional Rights/Individual Liability

     85.     The Turn Key/TCSO staff, including Dr. Cooper, Nurse Practitioner Constanzer and

   Nurse Practitioner Martin, as described above, knew there was a strong likelihood that Caleb was

   in danger of serious harm.

     86.     As described supra, Caleb had serious and emergent medical issues that were known and

   obvious to the Turn Key/TCSO employees/agents, including Dr. Cooper, Nurse Practitioner

   Constanzer and Nurse Practitioner Martin. It was obvious that Caleb needed immediate and

   emergent evaluation and treatment from a physician, but such services were denied, delayed and

   obstructed. Indeed, Nurse Practitioner Martin flatly refused to provide any assistance to Caleb

   even as he was having a seizure and cardiac event right in front of her. Turn Key/TCSO

   employees/agents, including Dr. Cooper, Nurse Practitioner Constanzer, disregarded the known,

   obvious and substantial risks to Caleb’s health and safety.

     87.     As a direct and proximate result of this deliberate indifference, as described above, Caleb

   experienced unnecessary physical pain, a worsening of his condition, severe emotional distress,

   mental anguish, lost wages, a loss of quality and enjoyment of life, terror, degradation, oppression,

   humiliation, embarrassment, medical expenses, and death.

     88.     As a direct and proximate result of Defendants’ conduct, Plaintiff is entitled to pecuniary
                                                    20
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 21 of 24




   and compensatory damages. Plaintiff is entitled to damages due to the deprivation of Caleb’s rights

   secured by the U.S. Constitution, including punitive damages.

       B.    Municipal/“Monell” Liability (Against Turn Key)1

       89.    Paragraphs 1-88 are incorporated herein by reference.

       90.    Turn Key is a “person” for purposes of 42 U.S.C. § 1983.2

       91.    At all times pertinent hereto, Turn Key was acting under color of State law.

       92.    Turn Key has been endowed by Tulsa County with powers or functions governmental in

   nature, such that Turn Key became an instrumentality of the State and subject to its constitutional

   limitations.

       93.    Turn Key is charged with implementing and assisting in developing the policies of TCSO

   with respect to the medical and mental health care of inmates at the Tulsa County Jail and has

   shared responsibility to adequately train and supervise its employees.

       94.    In addition, Turn Key implements, maintains and imposes its own corporate policies,

   practices, protocols and customs at the Jail.

       95.    There is an affirmative causal link between the aforementioned acts and/or omissions of

   Turn Key medical staff, as described above, in being deliberately indifferent to Caleb’s serious



   1        “A municipal entity may be liable where its policy is the moving force behind the denial of
   a constitutional right, see Monell [v. New York City Dept. of Social Servs., 436 U.S. 658, 694 (1977), 98
   S.Ct. 2018], or for an action by an authority with final policy making authority, see Pembaur v. City
   of Cincinnati, 475 U.S. 469, 480, 482–83, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986).” Revilla v. Glanz,
   8 F. Supp. 3d 1336, 1339 (N.D. Okla. 2014) (emphasis added). Plaintiff’s municipal liability claim
   in this action is based upon a Monell theory of liability, thus he need not establish that Turn Key
   had final policymaking authority for Tulsa County.

   2        “Although the Supreme Court’s interpretation of § 1983 in Monell applied to municipal
   governments and not to private entities acting under color of state law, case law from [the Tenth
   Circuit] and other circuits has extended the Monell doctrine to private § 1983 defendants.” Dubbs v. Head
   Start, Inc., 336 F.3d 1194, 1216 (10th Cir. 2003) (citations omitted) (emphasis added). See also Smedley
   v. Corr. Corp. of Am., 175 F. App’x 943, 946 (10th Cir. 2005).
                                                      21
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 22 of 24




   medical needs, health, and safety, and the above-described customs, policies, and/or practices

   carried out by Turn Key (See, e.g., ¶¶ 44-83, supra).

     96.     Turn Key knew or should have known, either through actual or constructive knowledge,

   or it was obvious, that these policies, practices and/or customs posed substantial risks to the health

   and safety of inmates like Caleb. Nevertheless, Turn Key failed to take reasonable steps to alleviate

   those risks, in deliberate indifference to inmates’, including Caleb’s, serious medical needs.

     97.     Turn Key tacitly encouraged, ratified, and/or approved of the acts and/or omissions

   alleged herein.

     98.     There is an affirmative causal link between the aforementioned customs, policies, and/or

   practices and Caleb’s injuries and damages as alleged herein.

     99.     Turn Key is also vicariously liable for the deliberate indifference of its employees and

   agents.

     C.      Official Capacity Liability (Against Sheriff Regalado)

    100.     Paragraphs 1-99 are incorporated herein by reference.

    101.     The aforementioned acts and/or omissions of TCSO and/or Turn Key staff in being

   deliberately indifferent to Caleb’s health and safety and violating Caleb’s civil rights are causally

   connected with customs, practices, and policies which the County/TCSO promulgated, created,

   implemented and/or possessed responsibility for.

    102.     Such policies, customs and/or practices are specifically set forth in paragraphs 44-83,

   supra.

    103.     The County/TCSO, through its continued encouragement, ratification, approval and/or

   maintenance of the aforementioned policies, customs, and/or practices; in spite of their known

   and obvious inadequacies and dangers; has been deliberately indifferent to inmates’, including

   Caleb’s, health and safety.

                                                     22
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 23 of 24




    104.    As a direct and proximate result of the aforementioned customs, policies, and/or practices,

   Caleb suffered injuries and damages as alleged herein.

                                                    II.

                                                Negligence
                                                (Turn Key)

    105.    Plaintiff re-alleges and incorporates by reference paragraphs 1 through 104 as though fully

   set forth herein.

    106.    Turn Key and its employees, including Dr. Cooper, Nurse Practitioner Constanzer and

   Nurse Practitioner Martin, owed a duty to Caleb, and all other inmates in custody at the Jail, to

   use reasonable care to provide inmates in need of medical attention with appropriate treatment.

    107.    Turn Key, Dr. Cooper, Nurse Practitioner Constanzer and Nurse Practitioner Martin

   breached that duty by failing to provide Caleb with prompt and adequate medical and mental

   health care despite Caleb’s obvious needs.

    108.    Turn Key, Dr. Cooper, Nurse Practitioner Constanzer and Nurse Practitioner Martin’s

   breaches of the duty of care include, inter alia: failure to treat Caleb’s serious health condition

   properly; failure to conduct appropriate medical and mental health assessments; failure to create

   and implement appropriate medical and mental health treatment plans; failure to promptly and

   adequately evaluate Caleb’s health; failure to properly monitor Caleb’s health; failure to provide

   access to medical and mental health personnel capable of evaluating and treating his serious health

   needs; failure to assure that Caleb received necessary emergency care; and a failure to take

   precautions to prevent Caleb from injury.

    109.    As a direct and proximate result of Turn Key, Dr. Cooper, Nurse Practitioner Constanzer

   and Nurse Practitioner Martin’s negligence, Caleb experienced physical pain, severe emotional

   distress, mental anguish, death, and the damages alleged herein.


                                                    23
Case 4:19-cv-00318-GKF-JFJ Document 2 Filed in USDC ND/OK on 06/14/19 Page 24 of 24




   110.    As a direct and proximate result of this negligence, Plaintiff is entitled to real and actual

   damages, including damages for medical expenses, mental and physical pain and suffering,

   emotional distress, death, lost wages and other damages in excess of $75,000.00.

   111.    Turn Key is vicariously liable for the negligence of its employees and agents.

   112.    Turn Key is also directly liable for its own negligence.

          WHERFORE, based on the foregoing, Plaintiff prays this Court grant the relief sought,

   including but not limited to actual and compensatory damages, and punitive damages, in excess of

   Seventy-Five Thousand Dollars ($75,000.00), with interest accruing from the date of filing suit, the

   costs of bringing this action, a reasonable attorneys’ fee, along with such other relief as is deemed

   just and equitable.




                                                 Respectfully submitted,

                                                 SMOLEN & ROYTMAN

                                                 /s/Daniel E. Smolen
                                                 Daniel E. Smolen, OBA #19943
                                                 Robert M. Blakemore, OBA #18656
                                                 701 S. Cincinnati Avenue
                                                 Muskogee, Oklahoma 74119
                                                 (918) 585-2667 P
                                                 (918) 585-2669 F

                                                 Attorneys for Plaintiff




                                                    24
